NO. 95-032
IN THE SUPREME COURT OF THE STATE OF MONTANA

1995

ARTHUR D. MILLER,
Plaintiff and Appellant,
-»V...

DAVE HERBERT and SAFECO
INSURANCE COMPANY,

DefendantS and R@sp0ndentS.

APPEAL FROM: District C0urt of the Third JudiCial DiStrict,
In and for the C0unty of Anac0nda-Deer L0dge
The H0n0rable Ted L. Mizner, Judge preSiding.

COUNSEL OF RECORD:
FOr Appellant:

W.M. Hennessey, HennesSey, J0yce, McCarthy & Wing,
Butte, M0ntana

F0r ReSp0ndent:

P. Keith Keller, Keller, Reyn0ldS, Drake, J0hnS0n &
GilleSpiQ, Helena, M0ntana

B

,';.MP¢'J:~'M\" ;.'3-“=-'~.'»'#\'-- . ». -\ "E

JU-l. 2 5 1995

1=11@762 P.2d 870, B7l. Miller concludes that when he filed

his motion for reconsideration he extended his time for filing an

4

appeal of the summary judgment under Rule 5(a}(4), M.R.App.P., to
thirty days after the District Court denied his motion.

Miller points to the fact the District Court denied his motion
for reconsideration on December l6, l994, and he filed his notice
of appeal on December 29, 1994--well within the thirty day time
limit set forth in Rule 5(a)(4), M.R.App.P. Miller requests that
we deny Safeco's motion to dismiss because his notice of appeal was
timely made under this Court’s holding in Easley.

ln Easley, we stated:

A nmtion for reconsideration, while not specifically

referred to in Rule 59(g), M.R.Civ.P., has been equated

to a motion to alter or amend a judgment.

Easley, 762 P.2d at B71. We find no authority to support this
statement in Easley in its broadest interpretation. A motion for
reconsideration will not be equated to a Rule 59(g} motion to alter
or amend unless the substance of the motion constructively requests
that the court alters or amends the judgment. We shall look to the
substance of a motion, not just its title, to identity what motion
has been presented.

On February 28th, l995, we reserved ruling on Safeco’s motion
to dismiss Miller’s appeal for further consideration of its merits.
After such consideration, we conclude Safeco's motion to dismiss
will be denied in this instance because of our holding in Easley.
lt would be unfair to Miller to dismiss his appeal when he may have
been mislead by the statement in Easley that a motion for
reconsideration has been equated to a motion to alter or amend. we

do conclude that it is necessary to limit the holding in §a§ley for

future cases.

we hold. that the statement in Easley--that a motion for
reconsideration may be equated to a motion to alter or amend a
judgment-»is limited to motions which contain statements or
allegations demonstrating that such motion is the equivalent to a
motion to amend or a motion to alter a judgment. we further hold
that Miller's notice of appeal was timely and deny Safeco’s motion
to dismiss the appeal.

Appeal of Summary Judgment

Did the District Court err in granting summary judgment for
the reason that Miller failed to establish a material issue of
fact?

Miller states, in order for Safeco to prevail on its motion
for summary judgment, it must prove there is no existence of any
material fact at issue. Miller contends Safeco failed to meet its
burden because Miller’s understanding that he released his claims
against Safeco is a genuine issue of material fact.

Miller refers to his affidavit, submitted in opposition to
Safeco’s motion for summary judgment, where he stated. he has
suffered from mental and psychological disorders for a number of
years and he was suffering from such disorders during the time he
allegedly released all claims against Safeco. He further stated he
did not understand that he was releasing any claims when he
endorsed the check, and he believed he was merely recouping further
medical expenses.

Miller claimed he did not realize Safeco's adjuster, Mark

Sannes, was seeking a release of all claims when they discussed the
matter on March 14, l99l. Miller contends his affidavit conflicts
with Mark Sannes' affidavit which states it was Mr. Sannes’
intention to obtain a full release. Furthermore, Miller argues his
inability to understand such release at that time is supported by
the affidavit of Dr. Timothy Casey' (Dr. Casey) who has been
Miller's psychologist since April of l99l. Miller concludes these
affidavits clearly demonstrate a material issue of fact; therefore,
the District Court's grant of summary judgment was improper.

Safeco contends, according to Miller’s claims, his appeal
succeeds or fails on the question of his mental capacity and
whether he furnished the District Court with sufficient evidence to
create a material fact issue. Safeco argues Miller’s claim of not
understanding is insufficient without more to create a fact issue.
Safeco surmises that any release or settlement agreement is
vulnerable to the claim, after the fact, that it was not
understood.

The standard we apply in reviewing a District Court's summary
judgment is the same as that used by the District Court under Rule
56(c), M.R.Civ.P. -- "[s]ummary judgment is proper only when no
genuine issue of nmterial fact exists and the moving party is
entitled to a judgment as a matter of law." Spain~Morrow Ranch,
InC. v. WES'C (Mont. 1994), 872 P.2d 330, 331-32, 51 S’C.Rep. 363,
364 (citing Minnie v. City of Roundup (l993), 257 Mont. 429, 43l,
849 P.2d 2l2, 214).

The District Court found that Miller "failed in his burden to

produce evidence of a genuine issue of material fact." The court
also found_ that Miller “effectively released iDefendant Safeco
Insurance Company from all claims and that the parties did reach
complete accord and satisfaction. [Miller’s] claim that he lacked
capacity to consent at the time he signed the release is not
supported by any competent evidence. Dr. Casey's Affidavit is pure
speculation." These findings are supported by the record; and, in
fact, there is nothing in the record to contradict these findings.

Miller relies on Morrow v. FBS Insurance (l988), 230 Mont.
262, 749 P.2d lO73, to argue that it was improper for the District
Court to grant summary judgment where Miller's credibility was
crucial to the decision of nmterial fact. we agree with the
District Court's conclusion that "this is not a case where
fMiller's] credibility' is essential to a ¢determination_ of the
issues."

ln Morrow, 749 P.2d at lO75, we stated:

all "reasonable inferences that may be drawn from

the offered proof are to be drawn in favor of the party

opposing summary judgment.“ [Citation omitted.]

Morrow asserts that in applying this rule, the lower
court ignored the material fact questions created by the
conflicting affidavits and depositions of the parties.

In support of this argument, Morrow cites § 26-1-30l,
MCA, which provides:
One witness sufficient to prove a fact. The

direct evidence of one witness who is entitled

to full credit is sufficient for proof of any

fact, except perjury and treason.
we agree with Morrow’s argument.

The Court then considered all reasonable inferences in favor of

Morrow’s offered proof and concluded that there was not the

appropriate absence of material fact. ln that case, the record

contained specific statements of fact contradicted by specific
statements of fact of other witnesses. Morrow, 749 P.2d at 1073-
76. Here, we have merely the statements on the part of Miller
which the District Court said required more of an expert on the
matter of mental capacity.

There was no expert testimony to establish Miller’s incapacity
to understand mentally what he was doing at that time. Dr. Casey
testified that it was "possible [Miller’s] judgment may have been
compromised at that time and he may not have understood the import
of what he was doing." we have consistently held that speculation
is not a sufficient basis on which to raise a genuine issue of
material fact. Fauerso v. Maronick Construction (1983), 203 Mont.
106, 661 P.2d 20; General Insurance Company of North America v.
Town Pump, Inc. (l984}, 214 Mont. 27, 692 P.2d 427; Brothers v.
General Motors Corporation (1983), 202 Mont. 477, 658 P.2d 1108.
we agree with the District Court's finding that this testimony is
entirely speculative and insufficient to create an issue of
material fact.

we hold the District Court did not err in granting summary

judgment for the reason that Miller failed to establish a material



F 'tice`

issue of fact.

we Concur:
\ .Chief Justice U

 

Justices

10

 

Justice Karla M. Gray, specially concurring.

I concur ill the Court's opinion cn1 the substantive issue
involving summary judgment. 1 specially concur in the Court's
opinion insofar as it relates to the motion to dismiss the appeal,
agreeing with the result but not with the rationale.

The Court concedes that there is no basis for the statement in
Easley that a motion for reconsideration has been equated to a
motion to alter or amend a judgment. Indeed, it is clear that the
Montana Rules of Civil Procedure do not provide for, or authorize,
a motion to reconsider at all; as a result, no such motion is
encompassed within Rule 5(a), M.R.App.P. Under these
circumstances, it is my view that the better course would be to
overrule the entirety of the statement in Easley, rather than to
merely limit it as the Court has done. 1 would hold that any
motion captioned a motion to reconsider is to be entirely
disregarded by opposing parties and district courts because no such

motion exists within the purview of the rules of civil procedure.

 ill w    
\/_ Ju rice %\}\\H

 

ll

§

Justice w. william Leaphart, dissenting.

1 dissent. 1n opposing Safeco's motion for summary judgment,
Miller put forth essentially two separate arguments: (1) that at
the time of signing the release, he was suffering from mental
problems which effected his capacity to comprehend what he was
doing, and (2) that he did not understand the terminology and scope
of the specific release language. with regard to the question of
his mental capacity, 1 think that Miller raised a genuine issue of
material fact sufficient to defeat the motion for summary judgment.
Miller submitted the affidavit of a psychologist, Timothy Casey,
who testified that he had diagnosed Miller as having somatoform
pain disorder and Axis 11 diagnosis of paranoid personality
disorder; further, that these disturbances may have compromised
Miller’s judgment at the time of signing the release. The District
Court rejected Casey’s testimony because he was not treating Miller
at the time of the release. However, Miller submitted his own
affidavit which stated that he had suffered from a mental and
psychological disorder for a number of years and "was suffering
from such disorders in March, l99l"--the date of the release.
without commenting upon the strength or weight of this testimony,
1 believe that the psychologist’s affidavit combined with Miller’s
uncontroverted affidavit raises a genuine issue of material fact as
to whether Miller was of "unsound mind" under § 28-2-201, MCA, and
thus incapable of executing a valid release, irrespective of the
particular language of the release in question. 1 would reverse

the summary judgment.

 

Justice Terry N. Trieweiler and Justice william E. Hunt, Sr.,
join in the foregoing dissent of Justice w. william Leaphart.

Justice

Justice

13